Citation Nr: 0505460	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer with 
scars and nodules on the lungs, as secondary to mustard gas 
exposure.

2.  Entitlement to service connection for the residuals of 
mustard gas exposure, to include tuberculosis; pain and 
weakness in the arms, back and legs; loss of balance; loss of 
appetite and difficulty swallowing; and bleeding gums and an 
oral rash.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to May 
1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The veteran testified in June 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West  
Supp. 2001) and who will participate in this decision.  A 
copy of the hearing transcript issued following the hearing 
is of record.

A motion to advance this case on docket, due to the veteran's 
age was received by the Board in January 2005.  This motion 
was granted by the Board in the same month.  See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).

In her testimony before the undersigned Veterans Law Judge in 
June 2004, the veteran appeared to focus on the direct 
relationship her previous diagnosis of, and treatment for, 
tuberculosis may have had with her active service.  In 
addition, she testified as to her weight loss and loss of 
appetite, averring they had been present since her active 
service, and that this condition was one of the reasons she 
was discharged from service.  The Board notes that service 
connection for tuberculosis as directly related to active 
service was previously denied by the RO.  The veteran 
appealed the decision to the Board.  In April 1980, the Board 
issued a decision also denying the claim.  In her arguments 
to the Board the veteran averred that symptoms of loss of 
appetite were manifestations of the then diagnosed 
tuberculosis.  To the extent that the veteran's testimony 
reflects a desire to reopen the previously denied claim for 
service connection for tuberculosis with new and material 
evidence, the matter is referred to the RO for appropriate 
action.

The veteran further testified as to the medications 
prescribed to treat her tuberculosis and of an incident in 
which a syringe broken and medicine was splashed on her eyes 
and skin.  Following the hearing, she submitted documentation 
concerning the side-effects of anti-tuberculosis drugs and a 
March 1960 report of injury concerning the broken syringe.  
This matter is also referred to the RO for appropriate 
action.

The Board notes that the veteran filed a claim for 
entitlement to service connection for a heart condition in 
August 2001.  This claim has not yet been adjudicated by the 
RO.  It is therefore referred to the RO for adjudication.


FINDINGS OF FACT

1.  In a June 2004 hearing before the undersigned Veterans 
Law Judge, and prior to the promulgation of a decision in the 
appeal, the veteran withdrew her appeal concerning her claim 
for service connection for lung cancer with scars and nodules 
on the lungs, as secondary to mustard gas exposure.

2.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.  

3.  The evidence does not establish that the veteran was 
exposed to mustard gas, or any other blister agent.

4.  The medical evidence does not establish that the veteran 
is currently diagnosed with a disability manifested by 
bleeding gums or an oral rash.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met concerning the issue of 
entitlement to service connection for lung cancer with scars 
and nodules on the lungs, as secondary to mustard gas 
exposure.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2004).

2.  Tuberculosis; pain and weakness in the arms, back and 
legs; loss of balance; loss of appetite and difficulty 
swallowing; and bleeding gums and an oral rash, were not 
incurred as a result of exposure to mustard gas, or any other 
blister agent, during the veteran's active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.316 (2004).

3.  A disability manifested by bleeding gums and an oral 
rash, was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.307, 3.309, 3.316 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

Concerning the claim for entitlement to service connection 
for lung cancer, the veteran timely perfected her appeal as 
to this issue with the timely submission of her substantive 
appeal in June 2003.  

However, in June 2004, the veteran testified under oath 
before the undersigned Veterans Law Judge and expressed her 
wish to specifically withdraw her appeal as to this issue, as 
she had not, in fact, had lung cancer.  The transcript has 
been reduced to writing and is of record.  See Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993) (holding that testimony 
at a hearing, once reduced to writing, can be construed as an 
NOD).  

As the appellant has withdrawn her appeal as to the issue of 
entitlement to service connection for lung cancer with scars 
and nodules on the lungs, as secondary to mustard gas 
exposure, there remain no allegations of errors of fact or 
law for appellate consideration concerning this issue.  The 
Board therefore has no jurisdiction to review the issue.

Accordingly, this issue is dismissed.


II.  Service Connection

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
200, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue entitlement to 
service connection for the residuals of mustard gas exposure, 
to include tuberculosis; pain and weakness in the arms, back 
and legs; loss of balance; loss of appetite and difficulty 
swallowing; and bleeding gums and an oral rash.  VA has 
complied with the notice and duty to assist provisions of the 
VCAA, and the veteran was advised by VA of the information 
required to substantiate her claims for service connection of 
these disabilities.

As an initial point, the Board notes that the provisions of 
the VCAA were fully discussed with the veteran and her 
representative in a conference held with the undersigned 
Veterans Law Judge prior to her June 2004 hearing.  The 
Veterans Law Judge identified the items the veteran would 
have to show, and the type of evidence required, in order to 
prevail in her claim.  The veteran and her representative 
acknowledged full understanding of all matters discussed.  
The veteran indicated she had additional evidence to submit, 
and did so both at the hearing itself and subsequently, with 
the appropriate waiver of agency of original jurisdiction 
review under 38 C.F.R. § 20.1304 (2004).  Neither she nor her 
representative notified the Board of further evidence or 
information, not already obtained or submitted, available 
which would support her claims.

The RO issued the veteran a VCAA letter in June 2001.  
Because the veteran's claims had, in August 2000, originally 
been adjudicated as not well grounded, the RO, in September 
2001, re-adjudicated the claims under VCAA.  In addition, the 
June 2003 statement of the case gave specific information as 
to the changes in the law and regulations effected by the 
VCAA along with information regarding the evidence needed to 
substantiate her claims for service connection for these 
disabilities, as well as regulations governing the service 
connection of disabilities claimed as a result of exposure to 
mustard gas.

The RO made attempts to obtain the veteran's Social Security 
Administration (SSA) records, but received a negative 
response in August 1999 that it could no longer provide the 
veteran's records.  In July 1999, the RO requested whether 
the veteran's name was on the Mustard Gas Exposure List.  The 
Advisory Committee responded that the veteran's name was not 
on the list of those so exposed.  The RO made an additional 
request to the National Personnel Records Center (NPRC) for 
records showing that the veteran was exposed to mustard gas, 
but received a negative response in December 1999, indicating 
that the veteran's records were destroyed in the 1973 fire 
and could not be reconstructed.

Accordingly, the evidence does not establish that the veteran 
was exposed to mustard gas, or to any other blister agent.  
In addition, the medical evidence does not establish that the 
veteran is currently diagnosed with a disability manifested 
by bleeding gums and an oral rash.  The medical evidence 
establishes that disabilities manifested by pain and weakness 
in the arms, back, and legs, and by loss of balance have been 
attributed to a heart condition, which is the subject of an 
open claim the veteran filed with the RO in August 2001.  
Similarly, a disability manifested by loss of appetite and 
difficulty swallowing has been attributed to overall 
nutritional deficiencies which were, in turn, was previously 
attributed to tuberculosis, which was the subject of a 
previously denied claim.  As explained in the Introduction, 
these issues concerning an already pending claim for direct 
service connection and the reopening of previously denied 
claim have been referred to the RO for appropriate action.  

The medical evidence reviewed included VA and private medical 
evidence identified by the veteran and obtained by the RO or 
submitted by the veteran, including VA treatment records from 
1996 to 2002, including domiciliary records from the VA 
Domiciliary in Mountain Home, Tennessee, where the veteran 
was in residence.  At her hearing in June 2004, and 
subsequently, the veteran submitted additional treatment 
records, including private hospital and outpatient records 
from 1977 to 1998.  She also provided the required waiver of 
review of these records by the agency of original 
jurisdiction as required under 38 C.F.R. § 20.1304.  

The veteran was informed of the lack of diagnosis in the June 
2003 statement of the case.  Additionally, the statement of 
the case gave the veteran specific information with respect 
to the changes in the law pursuant to the VCAA, as well as to 
the new VA duties to assist under the VCAA.  The veteran was 
also given the opportunity to identify additional relevant 
evidence that might substantiate her claim.  The veteran and 
her representative provided additional information, and, in 
June 2004 testified before the undersigned Veterans Law 
Judge, submitting additional evidence at the hearing and 
subsequently, as noted above.  

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The RO has not 
accorded the veteran a VA examination, however, the Board 
finds that this is not prejudicial to the veteran, as the RO 
has obtained treatment records from the VA Domiciliary, where 
she was an inpatient.

The Board is not aware of the existence of other additional 
relevant evidence in connection with the claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA and 
private treatment records were obtained or submitted by the 
veteran.  A VA examination was not provided, but the Board 
finds no prejudice in proceeding in this case, as treatment 
records from the VA Domiciliary, at which she was an 
inpatient, are present in the claims file now before the 
Board.  It seems clear that the VA has given the veteran 
every opportunity to express her opinion with respect to her 
claim and the VA has obtained all known documents that would 
substantiate the veteran's assertions. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of her statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, the veteran and her 
representative provided additional evidence to the VA, which 
information was readily accepted by the VA.  See 
38 U.S.C.A. § 5103(b) (West 2002).

However, the VCAA letter did not identify each issue.  
Notwithstanding this defect, the Board notes that notice of 
the laws and regulations governing the grant of service 
connection, including that involving the presumptive grant 
for disabilities incurred as a result of exposure to mustard 
gas, the evidence received and the evidence necessary to 
prevail in her claim was provided in detail by the statement 
of the case.  Moreover, the Board notes that the duty to 
assist was also fulfilled, as the RO obtained, or the veteran 
submitted, all treatment records of which notice was given. 

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her by the VCAA letter, statement of 
the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing claims for service connection, including those 
involving exposure to mustard gas, the evidence considered in 
connection with the issues addressed in this decision, and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Moreover, the Board notes that foregoing decision in this 
case are predicated on the absence of evidence showing 
exposure mustard gas, or to any other blister agent.  
Concerning consideration of direct service connection for a 
disability manifested by bleeding gums and an oral rash, 
under Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994), the decision is based on the absence of medical 
evidence showing the claimed conditions.  Concerning 
manifestations pain and weakness in the arms and legs, and 
loss of balance-which have been attributed in the medical 
evidence to a heart condition-and of loss of appetite and 
difficulty swallowing, the Board has referred these matters 
to the RO for separate adjudication of, respectively, the 
already pending claim for service connection for a heart 
condition, and a claim to reopen the previously denied claim 
for tuberculosis, should that be what the veteran intended.

Hence, a remand for the missing information, i.e., 
reconstruction of the veteran's service personnel or medical 
records that are not already of record, or reconstruction of 
SSA records-which the RO has already sought to find and been 
advised no longer exist and cannot be reconstructed, would 
serve no practical purpose in deciding the claims now before 
the Board.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition to the foregoing, the regulations provide that 
exposure to certain specified vesicant agents during active 
military service, together with the subsequent development of 
certain diseases, is sufficient to establish service 
connection in the following circumstances: (1) full-body 
exposure to nitrogen or sulfur mustard during active military 
service, together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease (COPD); or (3) full- body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that 
establishes a nonservice-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. § 
3.316 (2004).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to mustard gas exposure.

The veteran avers that she manifests residuals of exposure to 
mustard gas, to include tuberculosis; pain and weakness in 
the arms, back and legs; loss of balance; loss of appetite 
and difficulty swallowing; and bleeding gums and an oral 
rash.

In general, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  For veterans exposed to mustard gas, the veteran 
must prove in-service exposure and a diagnosis of a current 
disability, but is relieved of the burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  That is, a nexus is presumed if 
the other two conditions are met. See 38 C.F.R. § 3.316; see 
also Pearlman v. West, 11 Vet. App. 443 (1998).

Regarding the veteran's claims for residuals related to 
mustard gas exposure, the determinative issues presented are 
(1) whether the veteran had full body exposure to mustard gas 
during service; (2) whether she has any of the current 
disorders subject to the presumption, and if not; (3) whether 
she has any non-presumptive disability related by medical 
evidence to exposure to mustard gas during service.

For purposes of submitting a claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that lay 
evidence of in-service exposure must initially be assumed as 
true.  The Court also held, however, that whether the veteran 
meets the requirements of this regulation, including whether 
the veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts.  The Board, therefore, 
must consider the credibility of the veteran's testimony in 
light of all the evidence in the file.  See Pearlman, 11 Vet. 
App. 443 (1998).  This holding generally comports with other 
jurisprudence as the Board's role as fact finder.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole]; see also Cartright v. Derwinski, 2 
Vet. App. 24 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) [in 
reviewing a veteran's claim for VA benefits, the Board must 
analyze the credibility and probative value of lay evidence 
and provide a statement of reasons for accepting or rejecting 
the evidence].

In discussing Hickson element (2) [medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury], the Board notes that as 
a lay person without medical training the veteran is 
competent to testify as to the occurrence of an injury, such 
as exposure to gas.  She is not competent to diagnose 
diseases or provide opinions as to etiology of diseases.  
"Competent lay evidence" is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
"Competent medical evidence" is defined as evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The veteran, through multiple statements and her testimony in 
June 2004 before the undersigned Veterans Law Judge has 
described the circumstances surrounding her averred mustard 
gas exposure.  In her June 2004 testimony, she reported that 
in approximately November 1951, she and others from her unit 
went through a field exercise at Fort Lee, Virginia where, 
for a week, they were subjected to combat-like conditions.  
During the culmination of the exercise, she and others were 
taken by truck to a field in the night, and told to crawl 
through the field in full gear under fire and during a gas 
attack.  The veteran said that her gas mask fell off.  She 
was able to again secure it, but not until after inhaling the 
gas.  She testified that the gas was yellow and blue in 
color, and that it made her choke and gag.  She testified 
that they had not undergone training on how to use the gas 
mask, but that she had gone through the "gas chamber."  She 
stated that the smoke she inhaled then was different from the 
gas she inhaled during the field exercise.  

Consistent with VA procedure, the RO has checked all 
available sources in an attempt to verify the veteran's 
statement that she was exposed to mustard gas during military 
service.  However, neither the RO nor the Board can find 
evidence to support the veteran was exposed to mustard gas or 
to any other blister agent.  Attempts to verify such 
exposure, both with NPRC and the service department, through 
the NPRC, and the Advisory Committee resulted in negative 
responses.  NPRC responded, in December 1999, that the 
veteran's records had been destroyed in the fire in 1973, and 
could not be reconstructed.  The Advisory Committee responded 
that the veteran's name was not on the list of names of 
service personnel who had been exposed to mustard gas.  See 
VA's Adjudication Procedure Manual, M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18 c (April 30, 1999 Change 74).

The Board notes that most of the veteran's service personnel 
and service medical records were associated with the 
veteran's claims file shortly after her discharge from active 
service in 1952.  The Board has reviewed these records 
carefully and finds no evidence of exposure to mustard gas, 
or any other blister agent, during the veteran's active 
service.  Nor do service medical records reflect complaints 
of or treatment for any after effects of an inhaled blister 
agent, such as would irritate the lungs or the lining of the 
mouth, nose and throat, or eyes; or the effects of such a 
substance on the veteran's skin, including her hands and 
face, which she testified were exposed.  Finally, the Board 
notes that service medical records do not reflect complaints 
of, or treatment for, any of the conditions the veteran 
claims as a manifestations of exposure to mustard gas.

The Board concludes, therefore, that there is no objective 
evidence that the veteran experienced full-body exposure to 
mustard gas, or any other blister agent, in service.  The 
only evidence of such exposure are the veteran's own 
statements to that effect.  

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see 
also Pond v. West, 12 Vet. App. 341, 345 (1999).  In the 
present case, the Board is assured that the veteran's 
testimony honestly and clearly articulated the events that 
occurred during her active service insofar as she recollects 
them.  The Board readily believes that she engaged in 
intensive field training as part of her basic training.  
However, weighing heavily against her claimed exposure to 
mustard gas as a component of this training are the negative 
official records.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  Rather, the Board 
finds it more probable that the use of tear gas was employed 
as a substitute for more poisonous gases during her training.  

The Board has considered the statements provided by the 
veteran concerning her averred exposure to mustard gas during 
service.  Unfortunately, given the lack of evidence from the 
service department and NPRC, the Advisory Committee, and in 
the service medical and personnel records present in the 
claims file, the Board is unable to find that she was exposed 
to mustard gas or any other blister agent.  

In summary, after reviewing all of the evidence, the Board 
finds that full-body exposure to mustard gas, or any other 
blister agent, is not demonstrated.  Therefore, presumptive 
service connection on the basis of exposure to mustard gas is 
not warranted in this case.

As stated immediately above, a preponderance of the evidence 
does not show that the veteran was exposed to mustard gas in 
service.  However, the veteran can still potentially 
establish service connection if the record contains competent 
evidence linking any currently claimed disability to service.  
See Combee, supra.  However, there is no competent medical 
evidence to prove such a relationship.

First, in the case of complaints of bleeding gums and oral 
rash, current medical evidence reflects no such current 
medical findings.  Current VA treatment records show no 
findings of bleeding gums or of an oral rash.  As such, the 
Board is unable to find that she has a diagnosis of either 
manifestation, or of a disorder involving either 
manifestation.  

The veteran has averred that she manifests bleeding gums and 
an oral rash.  Notwithstanding, the Court has held that 
Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Without diagnosis of bleeding gums or an oral 
rash, or a disorder manifested by these symptoms, the 
veteran's reported complaints cannot in and of themselves 
constitute disabilities for which service connection may be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("in the absence of proof of a present disability, 
there can be no valid claim.")

In the case of her other complaints, manifestations of pain 
and weakness in the arms, back and legs, and loss of 
balance-which have been attributed in the medical evidence 
to a heart condition-tuberculosis, and of loss of appetite 
and difficulty swallowing, the Board has referred these 
matters to the RO for separate adjudication of, respectively, 
the already pending claim for service connection for a heart 
condition, and a claim to reopen the previously denied claim 
for tuberculosis, should that be what the veteran intended.  
Accordingly, these conditions will not be here discussed in 
terms of a direct etiological relation to active service.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to the residuals of mustard gas exposure, to 
include tuberculosis; pain and weakness in the arms, back and 
legs; loss of balance; loss of appetite and difficulty 
swallowing; and bleeding gums and an oral rash.  The benefit 
sought on appeal is accordingly denied.


ORDER

The appeal concerning entitlement to service connection for 
lung cancer with scars and nodules on the lungs, as secondary 
to mustard gas exposure, is withdrawn and dismissed.

The claim for the residuals of mustard gas exposure, to 
include tuberculosis; pain and weakness in the arms, back and 
legs; loss of balance; loss of appetite and difficulty 
swallowing; and bleeding gums and an oral rash is denied.





	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


